United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 18-1328
                    ___________________________

                              Jerry L. Nibeck

                   lllllllllllllllllllllPlaintiff - Appellant

                                      v.

                 Marion Police Department; Adam Cirkl

                  lllllllllllllllllllllDefendants - Appellees

                             Donna Sue Jewell

                         lllllllllllllllllllllDefendant

                               Mark Kjormoe

                   lllllllllllllllllllllDefendant - Appellee
                                  ____________

                 Appeal from United States District Court
             for the Northern District of Iowa - Cedar Rapids
                              ____________

                         Submitted: May 6, 2019
                          Filed: May 10, 2019
                             [Unpublished]
                             ____________

Before COLLOTON, WOLLMAN, and KELLY, Circuit Judges.
                       ____________
PER CURIAM.

       Jerry L. Nibeck appeals the district court’s1 adverse grant of summary judgment
in his 42 U.S.C. § 1983 action, in which he alleged defendants violated his First and
Fourth Amendment rights. After careful review of the record and the parties’
arguments on appeal, we find no basis for reversal. See Peterson v. Kopp, 754 F.3d
594, 598 (8th Cir. 2014) (reviewing the grant of summary judgment on the basis of
qualified immunity de novo). The judgment is affirmed, see 8th Cir. R. 47B, and
Nibeck’s pending motion to supplement the record is denied, see Dakota Indus., Inc.
v. Dakota Sportswear, Inc., 988 F.2d 61, 63 (8th Cir. 1993) (“Generally, an appellate
court cannot consider evidence that was not contained in the record below.”).
                        ______________________________




      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                         -2-